United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 [] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 1-31771 MEDLINK INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 41-1311718 (State of other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1 Roebling Court, Ronkonkoma, NY 11779 (Address of principal executive offices) 631-342-8800 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): [] Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: as of September 30, 2010 there were 37,663,569 Class A and 5,361,876 Class B shares outstanding. 1 MEDLINK INTERNATIONAL, INC. FORM 10-Q INDEX Item Page Part I. Explanatory Note FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets at September 30, 2010 (unaudited) and December 31, 2009 (audited) 3 Condensed Consolidated Statements of Operations for the Three months and Nine months ended September 30, 2010 and 2009(unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine months ended September 30, 2010 and 2009 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls & Procedures 22 Part II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Default Upon Senior Securities 23 Item 4. Submission of Matters To a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURES 24 Ex. 31.1 Section 302 Certification of Chief Executive Officer Ex. 31.2 Section 302 Certification Chief Financial Officer Ex. 32.1 Section 906 Certification Chief Executive Officer Ex. 32.2 Section 906 Certification of Chief Financial Officer 2 PART I. FINANCIAL INFORMATION Item1. Financial Statements MEDLINK INTERNATIONAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS September 30, December 31, (unaudited) Current Assets: Cash Accounts Receivable Total current assets Office equipment (at cost) net of accumulated depreciation Intangible asset (at cost), net of accumulated amortization Security deposit Other assets - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY September 30 December 31, (unaudited) Current liabilities: Accounts payable and accrued expenses Due to related party Liabilities from discontinued operations Total current liabilities Total liabilities Stockholders' equity: Common stock Class A $.001 par value; authorized 150,000,000 shares; 37,663,569 and 31,567,236 shares issued as of September 30, 2010 and December 31, 2009, respectively Common stock B Class B $.001 par value; authorized 50,000,000 as of September 30, 2010; 5,361,876 issued and outstanding Additional paid-in capital Accumulated deficit ) ) Treasury stock ) ) Total stockholders' equity/deficit ) Total stockholders’ liabilities and stockholder equity $ $ 3 See accompanying notes to consolidated financial statements MEDLINK INTERNATIONAL INC. CONDENSEDCONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months For the Nine months ended September 30 Ended September 30 Sales $ Cost of Revenues - Gross Profit Operating expenses: Operating and administrative Consulting Expense - - Compensation Expense - - Depreciation and amortization Total Operating expenses Net Profit/(Loss) $ ) Basic and diluted loss per share (Class A) $ $ ) $ $ ) Basic and diluted loss per share (Class B) $ $ ) $ $ ) Weighted avg. number of basic shares outstanding (Class A) Weighted avg. number of basic shares outstanding (Class B) 4 See accompanying notes to consolidated financial statements MEDLINK INTERNATIONAL INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine months Ended June 30 Cash flows from operating activities: Net Income/(Loss) $ $ ) Adjustment to reconcile net income/(loss) to cash flows used in operating activities: Share based compensation Shares issued for consulting services - Depreciation Amortization - ) Changes in operating assets and liabilities: Accounts receivable ) ) Deposits - ) Other assets ) ) Accounts payable - Accrued expense and other current liabilities ) Net Cash used in operating activities ) ) Cash flows from investing activities: Purchase of fixed assets ) - Adjustment to net fixed assets - Write-down - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from Private Placement - Bank Overdraft - ) Repayment of loans ) ) Advanced from officer/shareholders - Net cash flows provided by financing activities ) NET INCREASE IN CASH CASH-AT BEGINNING OF PERIOD - CASH-AT END OF PERIOD Supplemental disclosure of cash flow information: Cash paid during the year for interest $
